Citation Nr: 0030251	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-19 111	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals decision, dated June 27, 1960, 
which denied entitlement to restoration of service connection 
for pes planus.


REPRESENTATION

Moving Party Represented by:  Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in June 1960.


FINDINGS OF FACT

1.  In a May 1946 rating decision, the RO granted service 
connection for pes planus.

2.  In a decision dated June 27, 1960, the Board denied a 
claim of entitlement to restoration of service connection for 
pes planus.

3.  The June 1960 Board decision which found clear and 
unmistakable evidence in a May 1946 original grant of 
service-connected for pes planus was not supported by the 
evidence then of record.


CONCLUSION OF LAW

The Board of Veterans' Appeals decision, dated June 27, 1960, 
did contain clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. §§ 20.1400-21.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  On this point, 
it should be noted that Congress intended that VA adopt the 
Court's interpretation of the term "clear and unmistakable 
error."  The notice of proposed rulemaking, 63 Fed. Reg. 
27534, 27536 (1998), reflects that the sponsor of the bill 
that became the law specifically noted that the bill would 
"not alter the standard for evaluation of claims of [clear 
and unmistakable error]."  143 Cong. Rec. 1567, 1568 (daily 
ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 
1090, in connection with House passage).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
Fugo, all supra.

Factual Background

In this case, the moving party (hereinafter also referred to 
as the "veteran") was granted service connection for pes 
planus in a May 1946 rating decision by the VA Regional 
Office (RO), and rated noncompensable.  Review of the service 
medical records shows that the veteran was physically 
examined at entry into service and his feet were noted as 
"normal."  He was not treated during service for pes 
planus.  Examination at discharge showed pes planus, second 
degree, asymptomatic.  

On VA examination in November 1953, pes planus was noted by 
history only.  The examiner indicated that there were no 
symptoms.  By December 1953 rating action, the veteran's 
noncompensable evaluation was confirmed and continued.

In November 1958, the veteran was provided another VA 
examination.  He complained about aching in his arches after 
being on his feet all day.  On orthopedic examination, a 
second degree flattening of the arches was observed.  The 
examiner noted that there was no rotation, callus formation 
or impairment of function.  The veteran indicated that he did 
not wear arch supports.  The diagnosis was second degree pes 
planus.  

In a letter dated February 1960, the RO informed the veteran 
that it proposed to sever service connection for pes planus 
on the basis of clear and unmistakable error in the May 1946 
rating decision.  The RO noted that on examination at entry 
into service the veteran's feet were normal, there was no 
treatment for pes planus during service, and examination at 
separation showed asymptomatic pes planus.  It was proposed 
to sever service connection for pes planus because there was 
no evidence that the condition was ever symptomatic during 
service.  The veteran was given 60 days to submit additional 
evidence showing why service connection should not be 
severed.  No additional evidence was received and in May 
1960, service connection was severed for pes planus.  The 
veteran appealed this decision to the Board.

In an April 1960 statement, F. Peck, D.S.C., reported that 
the veteran was found to have second degree pes planus with 
mild pronation, some strain and complaints of fatigue when 
standing for very long.  Dr. Peck also noted that the veteran 
had injured his right knee after service, which Dr. Peck 
thought might further weaken the right arch due to weight 
transfer in walking.

In a June 1960 decision, the Board denied the appeal and 
upheld the severance of service connection.  The Board stated 
that "[i]n the absence of any complaint or treatment for a 
foot disability during service the non-symptomatic pes planus 
noted at discharge clearly and unmistakably represents a 
nondisabling variation of the form or structure of the foot 
which is unrelated to service."  The decision was signed by 
a panel of three Board members, one of whom was a physician.  

Thereafter, the veteran attempted to reopen his claim for 
service connection for pes planus with the submission of new 
and material evidence.  Although the claim to reopen was 
originally denied by VA, the Board in a November 1997 
decision on appeal granted service connection for bilateral 
pes planus.

In May 1998, the moving party, through his attorney, filed a 
request for reconsideration of the June 1960 Board decision.  
In an August 1998 letter, the Board informed the moving party 
that reconsideration was denied.  The Board also informed the 
moving party that pursuant to recent changes in the law 
granting the Board authority to revise prior Board decisions 
on the grounds of clear and unmistakable error, motions for 
reconsideration alleging obvious error in fact or law would 
be construed as requests for revision on the basis of clear 
and unmistakable error (CUE).  Further determination of the 
moving party's motion would be deferred until promulgation of 
new regulations.  

In August 1998, the moving party submitted additional 
argument in support of the contention that the June 1960 
Board decision constituted clear and unmistakable error.  The 
moving party's argument relied in part on the Board's 
subsequent November 1997 decision granting service connection 
for pes planus.  

In July 2000, the Board wrote the moving party stating that 
although new regulations had been published, a copy of which 
was enclosed with the letter, the earlier motion for 
reconsideration would not be considered a motion for CUE 
unless the Board was informed within 60 days in writing that 
it should proceed on this basis.  This was because of very 
specific rules regarding what must be accomplished to prevail 
in a motion for CUE, and the fact that once a motion for CUE 
was denied by the Board, it could never be brought again.  
The moving party responded with a July 2000 letter 
specifically requesting that the Board proceed with 
determination of the CUE motion.

Analysis

The question before the Board is whether the June 1960 
decision of the Board contained clear and unmistakable error 
in denying entitlement to restoration of service connection 
for pes planus which had been severed in the May 1960 rating 
decision of the RO.  The version of the regulation providing 
for severance of service connection in effect at the time of 
the 1960 Board decision, 38 C.F.R. § 3.9 (1956)(unchanged in 
1960), is similar in many respects to the regulation in 
effect today, 38 C.F.R. §§  3.105(d) (1999).  Both provide 
that the government has the burden of proof in showing that 
the original grant of service connection was clearly and 
unmistakably erroneous. 

As an initial matter, the Board notes that the regulatory 
provisions extant in 1946 with respect to establishing 
service connection for a particular disability, were 
essentially the same as they are today.  Compare R&PR 1077 
(December 20, 1941), with 38 C.F.R. 3.303(a), (c), 3.304(b), 
3.306(a), (b) (1999).  That is to say that, in order to 
establish service connection for a particular disability, 
there must be evidence that establishes that such disability 
either began in or was aggravated by service.  Moreover, 
claimants, both in 1946 and today, are presumed to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to disorders noted at entrance into 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior thereto.  

Under the 1945 Schedule for Rating Disabilities (Schedule), 
in effect at the time of the May 1946 rating decision, a zero 
percent rating was assigned for mild acquired flatfoot with 
symptoms relieved by built up shoe or arch support.  The 
rating schedule also provided a zero percent rating for 
bilateral congenital flatfoot.  Veteran's Regulation No. 
3(a), Schedule for Rating Disabilities, The Foot p. 41 (1945) 
(later codified as 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5276).  The 1945 Schedule also recognized that it was 
important to distinguish between flatfoot as a congenital or 
an acquired condition, noting that the congenital condition 
was not compensable or pensionable (essentially unchanged and 
later codified as 38 C.F.R. § 4.57).  

In 1954, the law was changed to state that mere congenital or 
developmental defects are not diseases or injuries in the 
meaning of the applicable legislation.  VAR 1063(F) 
(effective October 28, 1954).  Although unchanged at the time 
of the Board's June 1960 decision, the Rating Schedule was 
later revised to delete the noncompensable evaluation for 
congenital flatfoot.  See Ltr. No. 21-63-10, Transmittal 
Sheet 12 to the Schedule for Rating Disabilities, effective 
December 1, 1963. 

In this case, the evidence shows that pes planus was first 
shown on the separation examination.  Because pes planus was 
not noted on the entrance examination, the presumption of 
soundness applied which could only be rebutted by clear and 
unmistakable evidence that the condition existed prior to 
service.  Although the Board noted that "[i]n the absence of 
any complaint or treatment for a foot disability during 
service the non-symptomatic pes planus noted at discharge 
clearly and unmistakably represents a nondisabling variation 
of the form or structure of the foot which is unrelated to 
service," there is no evidence to support this conclusion.  
Neither the 1960 Board decision nor the underlying decision 
of the RO to sever service connection explained why pes 
planus necessarily must have preexisted service because it 
was "asymptomatic" when first noted at separation.  This is 
particularly confusing in light of the medical evidence which 
was before the Board in 1960 showing that by April 1960, 
symptoms of pes planus were present in the form of strain and 
fatigue.  Although the Court's jurisprudence defining clear 
and unmistakable error was not present at the time of the 
Board's 1960 decision, at the very least, the question of 
whether pes planus was incurred in service was a debatable 
one, and not one which could have been considered "clear and 
unmistakable" within the meaning of VA Regulation 1009(D) in 
effect in 1960.  The 1960 decision was therefore patently 
erroneous and not consistent with the evidence then of 
record.

Upon review of all the evidence, the Board concludes that the 
1960 Board incorrectly applied the regulation then in effect 
allowing for severance on the basis of clear and unmistakable 
error, and therefore the decision denying restoration of 
service connection for pes planus was itself clear and 
unmistakable error.  As such, the Board determines that 
reasonable minds could not differ that the result would have 
been manifestly different but for the Board's error in 
applying the law in 1960.  See 38 C.F.R. § 20.1403(a)(1999).  
The Board must conclude therefore that the 1960 decision was 
clear and unmistakable error.


ORDER

The motion for revision of the June 27, 1960 Board decision 
on the grounds of clear and unmistakable error is granted.




		
	DEBORAH W. SINGLETON
Veterans Law Judge
Board of Veterans' Appeals


 


